DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 01/04/2021 Advisory Action, claims 1, 2, 4, 5, 7, 9-14, 16, 17, and 19-31 were pending. Claims 1, 2, 4, 5, 7, 9-14, and 28-31 remained rejected as in the 09/14/2020 Final Office Action, while claims 16, 17, and 19-27 remained withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 is entered.
In the 02/16/2021 Reply, claims 1, 2, 4, 5, 7, 14, 20, and 31 were amended. Claims 8, 9, 19, 25, 26, and 28-30 were canceled.
Claims 1, 2, 4, 5, 7, 11-14, 16, 17, 20-24, 27, and 31 remain pending. 

Remarks and Amendments
	Claims 1, 2, 4, 5, 7, 9-14, and 28-31 were rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more:

    PNG
    media_image1.png
    470
    624
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    850
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    220
    621
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    622
    618
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    445
    620
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    395
    624
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    143
    618
    media_image7.png
    Greyscale

	Applicant amended claim 1 to incorporate the limitations of canceled claim 30. In response to the Advisory Action asserting that “no data is found regarding the amounts of individual components capable of reducing fat mass in a mammal by at least 1% and essentially maintaining lean mass,” Applicant argues that Figs. 2 and 8 illustrate reduction of fat mass and maintenance of lean mass in mice, while [0092] and [0100] of the specification teach the amounts of components in the composition used to achieve the results shown in Figs. 2 and 8, and asserts “the effect of the combination was compared to the effect of each component separately.” (Reply, pp. 5, 6). However, this statement is unsupported by the data and evidence referred to by Applicant, which only considers combinations of components against each other, e.g., WL only vs. ME only) rather than the claimed combination as against its individual components. Thus, Applicant’s argument does not speak to or present any data regarding amounts of individual components capable of reducing fat mass in a mammal by at least 1% and essentially maintaining lean mass. 
Applicant then argues that the data of Examples 1 and 2, specifically Groups 4, 9, 10, and 11, demonstrate a reduction in fat mass resulting from administration of a composition comprising the claimed ingredients. Applicant notes the compositions of Groups 4, 9, and 10 include additional ingredients “which do not have an impact on the ability of the composition to reduce fat mass.” (Reply, p. 6). However, this statement negating the impact of the additional elements is unsupported by the data and evidence referred to by Applicant, none of which controls for the additional ingredients thereby precluding a determination on their individual impact. 
Group 2 (weight loss):				Group 3 (mitochondrial enhancement):
0.25% green tea extract			1% beetroot juice extract
0.13% black tea extract			0.25% coenzyme Q10
0.25% green coffee bean extract		0.1% alpha lipoic acid
0.25% conjugated linoleic acid		1% creatine
0.005% forskolin				1000 IU/kg vitamin E
Group 4 were fed equal amounts of the weight loss and mitochondrial enhancement diets. ([0092]). The data of Groups 2, 3, and 4 does not correlate to the scope of the claimed composition. Group 4 does not correlate to claims 1, 2, 4, 5, 7, and 11-14, because these claims do not require the weight loss agent to contain black tea extract or linoleic acid and/or do not require the mitochondrial enhancement agent to contain creatine. Thus, this data is not demonstrative of synergy of the claimed composition. In addition, while claim 31 does require black tea extract, linoleic acid, and creatine, the data for synergy is not commensurate in scope with the claimed amounts. Group 4 synergy data correlates to a single combination of specific percentages green tea extract, black tea extract, green coffee bean extract, conjugated linoleic acid, forskolin, beetroot juice extract, coenzyme Q10, alpha lipoic acid, creatine, and vitamin E. This single combination cannot be extrapolated to cover the breadth of the claimed ranges of ingredients, which encompass a great deal more than the percentages for which synergy is demonstrated. 
Applicant then argues the data of Figure 2B and 8B demonstrate unexpected results in loss of lean mass when comparing Group 3 to Groups 4-7. (Reply, p. 6). As explained, Group 4 does not correlate to claims 1-2, 4-5, 7, and 11-14, because these claims do not require the weight loss agent to contain black tea extract or linoleic acid and/or do not require the mitochondrial enhancement agent to contain creatine. Thus, this data is not demonstrative of synergy of the claimed composition. In addition, while claim 31 does require black tea extract, linoleic acid, and creatine, the data for synergy is not commensurate in scope with the claimed amounts. Group 4 synergy data correlates to a single combination of specific percentages green tea extract, black tea extract, green coffee bean extract, conjugated linoleic acid, forskolin, beetroot juice extract, coenzyme Q10, alpha lipoic acid, creatine, and vitamin E. This single combination cannot be extrapolated to cover the breadth of the claimed ranges of ingredients, which encompass a great deal more than the percentages for which synergy is demonstrated. Groups 5-7 do not correlate to the claimed composition, because each represents a comparative composition to compositions containing the claimed ingredients.
In response to the Advisory Action asserting that singular data points are not commensurate in scope with the claims, Applicant argues Groups 9, 10, and 11 each demonstrate synergy. (Reply, p. 7). 

    PNG
    media_image8.png
    196
    500
    media_image8.png
    Greyscale

A comparison of Groups 9 and 10 is inconclusive, considering the difference in the black tea extract was not controlled for. A comparison of Groups 9 and 11 is inconclusive, considering the difference in creatine, black tea extract, and linoleic acid is not controlled for. A comparison of Groups 10 and 11 is inconclusive, because the difference in creatine and linoleic acid is not controlled for. Thus, these comparisons are not considered to be indicative of synergy for the claimed composition because the variables are not controlled for. 
To be clear, none of the data presented in the description and relied upon as demonstrative of synergy is commensurate in scope with the claimed compositions. Either the data fails to control for ingredients not found in claims 1-2, 4-5, 7, and 11-14 or in the cases where the data correlates to the claims, i.e., Group 9 to claim 31 or Group 11 to claims 1-2, 4-5, 7, and 11-14, the claimed scope of the ranges of ingredients greatly exceeds the singular data points represented by Groups 9 and 11. For example, Group 11 requires a 1:1 ratio of Q10 to green coffee bean, however, by contrast, claim 1 requires 50-900mg Q10 and 50-1000mg of green coffee bean, encompassing significantly more than a 1:1 ratio. These results cannot be extrapolated to support the entirety of ranges of ingredients claimed.
Applicant also argues that the data presented in the 02/16/202137 CFR 1.132 Declaration demonstrates synergy of the claimed composition. The Declaration presents data comprising a human dose of the claimed composition, in which the percentages and ratios correspond to Group 11. The Declaration converts the percentages of Group 11 into mg/75 kg dosages, i.e., human dosages:


    PNG
    media_image9.png
    375
    839
    media_image9.png
    Greyscale

	Any unexpected results resulting from the combination of ingredients is attributable to the percentages and ratios of those ingredients to each other, and a single data point of synergy cannot be extrapolated to support the ranges claimed. For example, the data associated with 400 mg of alpha lipoic acid (when combined with particular percentages of the remaining ingredients) is not attributable to the entirety of the claimed range of 50-900 mg. 
	Finally, Group 11 is not compared against its individual components nor against a weight loss only or mitochondrial enhancement only composition, thus, it is not clear that the data associated with Group 11 demonstrates synergy or unexpected results. Evidence of a greater than expected result is typically shown by demonstrating an effect which is greater than the sum of each of the effects taken separately. 
	The claim amendments incorporate limitations already considered in the Final Office Action and do not change the 35 U.S.C. 101 analysis. Therefore, this rejection is maintained over claims 1, 2, 4, 5, 7, 11-14, and 31.  
Claims 1, 2, 4, 5, 7, 9-14, and 28-31 were rejected under 35 U.S.C. 103 as being 
unpatentable over Lieberman, S., Alternative & Complementary Therapies, 10:330 (2004); Shixian, Q., et al., J. Med. Food, 9:451 (2006); Song, et al., Evidence-Based Complementary and Alternative Medicine, “Decaffeinated Green Coffee Bean Extract Attenuates Diet-Induced Obesity and Insulin Resistance in Mice,” pp. 1-14 (2014); Zielinska-Przyjemska, et al., Phytotherapy Research, 23:49 (2009); Sohet, et al., Biochemical Pharmacology, 78:1391 (2009); Kim, et al., Nature Medicine, 10:727 (2004); Shen, et al., Experimental Biology and Medicine, 235:47 (2010):



    PNG
    media_image10.png
    824
    621
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    269
    615
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    320
    618
    media_image12.png
    Greyscale

	Applicant alludes to the arguments for synergy presented in response to the rejection under 35 U.S.C. 101. However, as explained, the evidence for synergy is inconclusive. It cannot suffice to overcome the obviousness rejection. (Reply, pp. 9, 10). In addition, Applicant argues no motivation to combine coenzyme Q10 and vitamin E, because these antioxidants are known to attenuate the beneficial effects of exercise. However, the Final Office Action never asserts that improving the benefits of exercise as the purpose for which each ingredient is taught. Rather, coenzyme Q10 and vitamin E are each asserted as taught for their utility in obesity treatment. 
In addition Applicant argues the claimed composition is compatible with exercise as shown in Fig. 7, wherein Group 13 exhibits greater weight loss with exercise in combination with the claimed composition than the weight loss of Group 12, despite the inclusion of antioxidants in the composition. (Reply, p. 10). However, Group 13 does not correlate to claims 1, 2, 4, 5, 7, 11-14, because these claims do not require the weight loss agent to contain black tea extract or linoleic acid and/or do not require the mitochondrial enhancement agent to contain creatine. In addition, even in the case where Group 13 correlates to the claimed composition, as in claim 31, the data for unexpected results is not commensurate in scope. Group 13 data correlates to a single combination of specific amounts and ratios of green tea extract, black tea extract, green coffee bean extract, conjugated linoleic acid, forskolin, beetroot juice extract, coenzyme Q10, alpha lipoic acid, creatine, and vitamin E. This single combination cannot demonstrate unexpected results for the ranges of amounts and ratios encompassed by claim 31. 
The claim amendments incorporate limitations already considered in the Final Office Action and do not change the 35 U.S.C. 103 analysis. Therefore, this rejection is maintained over claims 1, 2, 4, 5, 7, 11-14, and 31.
Claim 4 was objected to for depending from canceled claim 3. Applicant amended claim 4 to depend from claim 1, obviating this objection which is hereby withdrawn.

Rejections
35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 7, 11-14, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
	Step 1:  Claim 1 recites a composition comprising a combination of a green tea extract, green coffee bean extract, forskolin, beetroot extract, coenzyme Q10, α-lipoic acid, and vitamin E. This combination constitutes a composition of matter, thus, the claim falls into a statutory category of invention under 35 U.S.C. 101. 
	Step 2A1:  Because claim 1 recites nature-based product limitations (each of green tea extract, green coffee bean extract, forskolin, beetroot extract, coenzyme Q10, α-lipoic acid, and vitamin E), the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitations in the claim to their naturally occurring counterparts to determine whether there are markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). In this case, there is no natural counterpart combination, and the individual ingredients are compared to their individual natural counterparts. In the case of a green tea extract, the chemical makeup of the extract is determined by the tea plant, and the extraction merely relocates the naturally derived chemicals from inside the plant to outside the plant, with no markedly different characteristics in structure, function, or other characteristics. The same rationale applies to a green coffee bean extract and beetroot extract. Forskolin too is a naturally occurring chemical (labdane diterpene) produced by the Indian Coleus plant, and its extraction from that plant is not evidenced to result in markedly different characteristics to its structure or function. Coenzyme Q10, ubiquinone, is a coenzyme that is found naturally in humans. Its isolation from humans is not evidenced to result in markedly different characteristics to its structure or function. α-Lipoic acid is produced naturally in animals as an essential component for aerobic metabolism. Its isolation from animals is not evidenced to result in markedly different characteristics to its structure or function. Finally vitamin E is found naturally in numerous plants and animals, and its isolation or extraction is not evidenced to result in markedly different characteristics to its structure or function. Accordingly, each of the claimed natural ingredients are considered to be products of nature and thus a judicial exception.
	Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Claim 1 recites “weight management composition” composed of a “weight loss agent” and a “mitochondria enhancing agent,” however, these features do not meaningfully limit the claims but rather amounts to an intended use or utility. Claim 1 recites amounts of ingredients, however, the amounts of ingredients do not result in a practical application of the claimed composition. Thus, the claim does not integrate the judicial exceptions into a practical application. 
	Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. In this case, use of the claimed natural products in weight loss management is well understood, routine, and conventional activity. For example, forskolin has been demonstrated to induce weight loss and changes in body composition without additional exercise or diet interventions. (Lieberman, S., Alternative & Complementary Therapies, 10:330 (2004) at p. 332). Green tea extract, even due to its noncaffeine components, has been demonstrated to induce weight loss through thermogenesis. (Shixian, Q., et al., J. Med. Food, 9:451 (2006) at Abstract, p. 457). Green coffee bean extract, even decaffeinated, has been demonstrated to attenuate diet induced obesity. (Song, et al., Evidence-Based Complementary and Alternative Medicine, “Decaffeinated Green Coffee Bean Extract Attenuates Diet-Induced Obesity and Insulin Resistance in Mice,” pp. 1-14 (2014) at Abstract; pp.9-14). Beetroot extract exhibits antioxidative activity capable of inhibiting oxidative stress and inflammation involved in the development of obesity. (Zielinska-Przyjemska, et al., Phytotherapy Research, 23:49 (2009) at Abstract; pp. 51-54). Coenzyme Q10 lowers the hepatic oxidative stress and inflammation associated with diet-induced obesity. (Sohet, et al., Biochemical Pharmacology, 78:1391 (2009) at Abstract; pp. 1396-1399). α-Lipoic acid decreases AMP-activated protein kinase activity and causes weight loss. (Kim, et al., Nature Medicine, 10:727 (2004) at Abstract; pp. 731-732). Vitamin E decreases leptin and adiponectin expression in obese rats, demonstrating its role in treating obesity-related diseases. (Shen, et al., Experimental Biology and Medicine, 235:47 (2010) at Abstract; pp. 48-50). 
Claim 1 recites ranges of amounts of ingredients. However, these amounts are not associated with data that could be interpreted as unexpected or add inventive concept. The supporting data is found in the present specification. Beginning at [0092], the weight loss only diet consists of 0.25% green tea extract, 0.13% black tea extract, 0.25% green coffee bean extract, 0.25% conjugated linoleic acid and 0.005% forskolin. The mitochondria enhancing only diet consists of 1 % beetroot juice extract, 0.25% coenzyme Ql0, 0.1 % alpha lipoic. acid and 1 % creatine, and 1000 IU/kg of vitamin E). These amounts cannot be extrapolated to support the breadth of the claimed ranges to support a conclusion that their combination demonstrates any synergistic effect. Furthermore, modifying the concentration of the product/composition has been found to be insufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)). Accordingly, claims 9, 10, 28, and 29 are not patent eligible subject matter. Thus, each of the claimed ingredients are well-known and understood to be used in treating obesity, such that their combination is not an inventive concept. Accordingly, claim 1 is not patent eligible subject matter. 
	Claim 2 adds to the claimed composition at least one additional ingredient selected from a list. The subject matter eligibility analysis remains the same in selecting from the claimed list, for example, black tea extract. The chemical makeup of the extract is determined by the tea plant, and the extraction merely relocates the naturally derived chemicals from inside the plant to outside the plant, with no markedly different characteristics in structure, function, or other characteristics. Labeling black tea extract as a “weight loss agent” does not meaningfully limit the claim but rather amounts to an intended use or utility. Thus, the claim does not integrate the judicial exceptions into a practical application. Finally, dietary black tea extract, due to its polyphenols, has been shown to prevent diet-induced obesity. (Uchiyama, et al., Nutrition, 27:287 (2011) at Abstract; pp. 290-291). Accordingly, claim 2 is not patent eligible subject matter.
	Claim 4 adds to the claimed composition conjugated linoleic acid. The subject matter eligibility analysis remains the same. Conjugated linoleic acid is found naturally in meat and dairy products. Isolating conjugated linoleic acid is not evidenced to result in markedly different characteristics to its structure or function. Labeling conjugated linoleic acid as a “weight loss agent” does not meaningfully limit the claim but rather amounts to an intended use or utility. Thus, the claim does not integrate the judicial exceptions into a practical application. Finally, conjugated linoleic acid reduces body fat mass in obese humans. (Blankson, et al., The Journal of Nutrition, 130:2943 (2000) at Abstract; pp. 2946-2948). Accordingly, claim 4 is not patent eligible subject matter.
	Claim 5 adds to the claimed composition at least one additional ingredient selected from a list. The subject matter eligibility analysis remains the same in selecting from the claimed list, for example, creatine (see also, claim 7). Creatine is naturally found in vertebrates, where it facilitates recycling of ATP. The chemical makeup of creatine is not evidenced to result markedly different characteristics in structure, function, or other characteristics based on its isolation from its natural source. Labeling creatine as a “mitochondria enhancing agent” does not meaningfully limit the claim but rather amounts to an intended use or utility. Thus, the claim does not integrate the judicial exceptions into a practical application. Finally, creatine plays a role in enhancing energy expenditure and thermogenesis, which are known to combat obesity. (Kazak, et al., Cell, 163:643 (2015) at Abstract; p. 653). Accordingly, claims 5 and 7 are not patent eligible subject matter.
	Claim 11 requires an additional ingredient selected from a list. The subject matter eligibility analysis remains the same in selecting from the claimed list, for example, a phytonutrient. The chemical makeup of the phytonutrient is determined by the parent plant, and its extraction merely relocates the naturally derived phytonutrient from inside the plant to outside the plant, with no markedly different characteristics in structure, function, or other characteristics. Thus, the claim does not integrate the judicial exceptions into a practical application. Finally, phytonutrients, e.g., phytoestrogens, play a beneficial role in obesity. (Bhathena, et al., The American Journal of Clinical Nutrition, 76:1191 (2002) at Abstract; p. 1198). Accordingly, claim 11 is not patent eligible subject matter.
	Claim 12 requires the composition of claim 1 to be decaffeinated. This limitation does not effect the subject matter eligibility analysis, which does not depend on any of the natural products being caffeinated. Accordingly, claim 12 is not patent eligible subject matter.
	Claim 13 requires the composition of claim 1 to be formulated for oral administration. This limitation does not effect the subject matter eligibility analysis, which is predicated on oral administration of the ingredients known to be useful in their role in mitigating obesity. Accordingly, claim 13 is not patent eligible subject matter.
	Claim 14 requires the composition of claim 1 to be in a kit that comprises the so called weight loss agent separately from the mitochondria enhancing agent. This limitation does not effect the subject matter eligibility analysis, as there is no evidence separating the natural products alters their structure or function, practically integrates the natural products, or provides any inventive concept based, for example, evidence of synergy. Accordingly, claim 14 is not patent eligible subject matter.
	Claim 31 adds black tea extract, conjugated linoleic acid, and creatine to the composition of claim 1, in ranges of amounts. However, the additional ingredients are natural and do not change the analysis as compared to claim 1, in that the additional ingredients do not result in markedly different characteristics, result in a practical application, or result in inventive concept. Accordingly, claim 31 is not patent eligible subject matter.

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 11-14, and 31 are rejected under 35 U.S.C. 103 as being 
unpatentable over Lieberman, S., Alternative & Complementary Therapies, 10:330 (2004); Shixian, Q., et al., J. Med. Food, 9:451 (2006); Song, et al., Evidence-Based Complementary and Alternative Medicine, “Decaffeinated Green Coffee Bean Extract Attenuates Diet-Induced Obesity and Insulin Resistance in Mice,” pp. 1-14 (2014); Zielinska-Przyjemska, et al., Phytotherapy Research, 23:49 (2009); Sohet, et al., Biochemical Pharmacology, 78:1391 (2009); Kim, et al., Nature Medicine, 10:727 (2004); Shen, et al., Experimental Biology and Medicine, 235:47 (2010).
	Forskolin has been demonstrated to induce weight loss and changes in body composition without additional exercise or diet interventions. (Lieberman at p. 332). 
Green tea extract, even due to its noncaffeine components, has been demonstrated to induce weight loss through thermogenesis. (Shixian at Abstract, p. 457). 
Green coffee bean extract, even decaffeinated, has been demonstrated to attenuate diet induced obesity. (Song at Abstract; pp.9-14). 
Beetroot extract exhibits antioxidative activity capable of inhibiting oxidative stress and inflammation involved in the development of obesity. (Zielinska-Przjemska at Abstract; pp. 51-54). 
Coenzyme Q10 lowers the hepatic oxidative stress and inflammation associated with diet-induced obesity. (Sohet at Abstract; pp. 1396-1399). 
α-Lipoic acid decreases AMP-activated protein kinase activity and causes weight loss. (Kim at Abstract; pp. 731-732). 
Vitamin E decreases leptin and adiponectin expression in obese rats, demonstrating its role in treating obesity-related diseases. (Shen at Abstract; pp. 48-50). Thus, each of the claimed ingredients are well-known and understood to be used in treating obesity. It is obvious to combine these ingredients, each known to individually to play a role in mitigating obesity symptoms, to form a composition to alleviate the symptoms of diabetes, where the motivation to combine derives from the fact that each compound is taught individually for the same purpose. See, e.g., In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
While claim 1 recites amounts of ingredients, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the data provided in the specification does not establish criticality supporting the claimed ranges.
Regarding the requirement of claim 2 for an additional ingredient, dietary black tea extract, due to its polyphenols, dietary black tea extract has been shown to prevent diet-induced obesity. (Uchiyama, et al., Nutrition, 27:287 (2011) at Abstract; pp. 290-291). Its addition to a composition for treating obesity would be obvious, because it has been taught for the same purpose. 
Regarding the requirement of claim 4 for an additional ingredient, conjugated linoleic acid, these acids reduce body fat mass in obese humans. (Blankson, et al., The Journal of Nutrition, 130:2943 (2000) at Abstract; pp. 2946-2948). Its addition to a composition for treating obesity would be obvious, because it has been taught for the same purpose.
Regarding the requirement of claims 5 and 7 for an additional ingredient, creatine, this ingredient plays a role in enhancing energy expenditure and thermogenesis, known to combat obesity. (Kazak, et al., Cell, 163:643 (2015) at Abstract; p. 653). Its addition to a composition for treating obesity would be obvious, because it has been taught for the same purpose.
Regarding the requirement of claim 11 for an additional ingredient, a phytonutrient, phytonutrients, such as phytoestrogens, play a beneficial role in obesity. (Bhathena, et al., The American Journal of Clinical Nutrition, 76:1191 (2002) at Abstract; p. 1198). Its addition to a composition for treating obesity would be obvious, because it has been taught for the same purpose.
Regarding the requirement of claim 12 that the composition be decaffeinated, the obviousness analysis stands, as it was not predicated on the ingredients containing caffeine. 
Regarding the requirement of claim 13 that the composition be formulated for oral administration, all of the ingredients are well known in the health supplements industry to be suitable for oral administration in dietary supplements. This limitation does not patentably distinguish the claimed composition from the combination of cited references, which present ingredients contemplated as dietary supplements. 
Regarding claim 14, merely partitioning the ingredients into two separate dosages is not demonstrated to be critical. It is a settled principle of law that a mere carrying forward of an original patented conception involving changing only form will not sustain a patent, even if the changes in kind produce better results. In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Claim 31 recite ingredients already demonstrated as obvious but require specific amounts of these ingredients. As explained, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Conclusion
Claims 1, 2, 4, 5, 7, 11-14, 16, 17, 20-24, 27, and 31 remain pending.
Claims 1, 2, 4, 5, 7, 11-14, and 31 are rejected.
Claims 16, 17, 20-24, and 27 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655